DETAILED ACTION
Response to Arguments
1.	 Applicant’s arguments with respect to claims 1-5, 7-18, and 20 have been considered but are moot because they do not apply to the new reference, Gupta, relied on in the current office action. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-5, 9-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., U.S. Patent Application Publication 2020/0344604 (hereinafter He), in view of Gupta et al., U.S. Patent Application Publication 2009/0094351 (hereinafter Gupta), further in view of Kolekar et al., U.S. Patent Application Publication 2021/0021994 (hereinafter Kolekar).
	Regarding claim 1, He discloses a computer-implemented method (disclosed is a method performed by a SEPP of a home network, according to [0008], [0286], Figs. 8A and 8B) comprising:
	receiving, from a visitor network and at a security edge protection proxy (SEPP), a registration message to register with a home network, the registration message including an identifier of the visitor network (the home network SEPP receives, from a visited network, a registration request message that comprises said visited network’s public land mobile network (PLMN) ID, according to [0008], [0289]-[0290], Fig. 8A [step S803]);
	forwarding, by one or more processors of the SEPP and to a steering controller, the registration message (the home network SEPP forwards the registration request message to an authentication credential repository and processing function (ARPF) [“steering controller”], according to [0297], Fig. 8B [step S807]);
	responsive to forwarding the registration message, receiving, from the steering controller, a steering decision (in response to the forwarding of the registration request message, a registration response message is received from the ARPF by the visited network by way of the home network SEPP, according to [0298], Fig. 8B [step S808]); and
	He does not expressly disclose receiving, at the SEPP, a steering decision, wherein the steering decision includes a preferred roaming list (PRL), nor enforcing, by one or more processors of the SEPP, the received steering decision.
	Gupta discloses receiving, at the SEPP, a steering decision, wherein the steering decision includes a preferred roaming list (PRL) (a network node (which performs authentication of an access terminal for an access point, according to [0093], Fig. 3) receives a preferred roaming list in conjunction with a determination of whether to allow an access terminal to receive service from a particular access point, according to Abstract, [0013], [0097]-[0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He with Gupta by receiving, at the SEPP, a steering decision, wherein the steering decision includes a preferred roaming list (PRL).
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate access to restricted access points (Gupta:  [0013]).
	Neither He nor Gupta expressly discloses enforcing, by one or more processors of the SEPP, the received steering decision.
	Kolekar discloses enforcing, by one or more processors of the SEPP, the received steering decision (a SEPP enforces inter-PLMN security policy, according to [0100], [0102]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He as modified by Gupta with Kolekar by enforcing, by one or more processors of the SEPP, the received steering decision.
	One of ordinary skill in the art would have been motivated to make this modification in order to protect control plane messages (Kolekar:  [0102]).
	Regarding claim 9, He discloses a computer-implemented method (disclosed is a method performed by a SEPP of a home network, according to [0008], [0286], Figs. 8A and 8B) comprising: 
	receiving, from a visitor network and at a security edge protection proxy (SEPP), a registration message to register with a home network, the registration message including an identifier of the visitor network (the home network SEPP receives, from a visited network, a registration request message that comprises said visited network’s public land mobile network (PLMN) ID, according to [0008], [0289]-[0290], Fig. 8A [step S803]);
	forwarding, by one or more processors of the SEPP and to a steering controller, the registration message (the home network SEPP forwards the registration request message to an authentication credential repository and processing function (ARPF) [“steering controller”], according to [0297], Fig. 8B [step S807]);
	forwarding, by one or more processors of the SEPP and to a unified data management function (UDM) of the home network, the registration message (the home network SEPP forwards the registration request message to a UDM of the home network, according to [0297], Fig. 8B [step S807]);
	responsive to forwarding the registration message, receiving, from the UDM, a registration decision (in response to the forwarding of the registration request message, a registration response message is received from the UDM by the visited network by way of the home network SEPP, according to [0298], Fig. 8B [step S808]).
	He does not expressly disclose receiving, at the SEPP, a registration decision, wherein the registration decision includes a preferred roaming list (PRL), nor enforcing, by one or more processors of the SEPP, the received steering decision.
	Gupta discloses receiving, at the SEPP, a registration decision, wherein the registration decision includes a preferred roaming list (PRL) (a network node (which performs authentication of an access terminal for an access point, according to [0093], Fig. 3) receives a preferred roaming list in conjunction with a determination of whether to allow an access terminal to receive service from a particular access point, according to Abstract, [0013], [0097]-[0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He with Gupta by receiving, at the SEPP, a registration decision, wherein the registration decision includes a preferred roaming list (PRL).
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate access to restricted access points (Gupta:  [0013]).
	Neither He nor Gupta expressly discloses enforcing, by one or more processors of the SEPP, the received registration decision.
	Kolekar discloses enforcing, by one or more processors of the SEPP, the received registration decision (a SEPP enforces inter-PLMN security policy, according to [0100], [0102]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He as modified by Gupta with Kolekar by enforcing, by one or more processors of the SEPP, the received registration decision.
	One of ordinary skill in the art would have been motivated to make this modification in order to protect control plane messages (Kolekar:  [0102]).
Claim 14 does not differ substantively from claim 1, and is therefore rejected on the same grounds as claim 1.
Regarding claim 2, the combination of He, Gupta, and Kolekar discloses all the limitations of claim 1.  Additionally, He discloses that enforcing the received steering decision comprises: sending, to the visitor network, an indication of the received steering decision (the registration response message is sent to the visited network, according to [0298], Fig. 8B [step S808]).
Regarding claim 3, the combination of He, Gupta, and Kolekar discloses all the limitations of claim 1.
Neither He nor Gupta expressly discloses sending, to a unified data management function (UDM) of the home network, an indication based upon the received steering decision.
Kolekar discloses sending, to a unified data management function (UDM) of the home network, an indication based upon the received steering decision (a UDM handles subscription-related information for supporting communication sessions according to received policy information, according to [0090]-[0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He as modified by Gupta as modified by Kolekar with Kolekar by sending, to a unified data management function (UDM) of the home network, an indication based upon the received steering decision.
One of ordinary skill in the art would have been motivated to make this modification in order to protect control plane messages (Kolekar:  [0102]).
Regarding claim 4, the combination of He, Gupta, and Kolekar discloses all the limitations of claim 1.  Additionally, He discloses that forwarding the registration message further comprises: forwarding, by one or more processors of the SEPP and to the UDM of the home network, the registration message (the home network SEPP forwards the registration request message to a UDM of the home network, according to [0297], Fig. 8B [step S807]).
Regarding claim 5, the combination of He, Gupta, and Kolekar discloses all the limitations of claim 1.  Additionally, He discloses that the steering decision indicates an acceptance parameter indicative of whether or not to accept a registration corresponding to the registration message (the registration response message indicates either registration success or registration failure, according to [0240]).
Claims 10 and 15 do not differ substantively from claim 2, and are therefore rejected on the same grounds as claim 2.
Claims 11 and 18 do not differ substantively from claim 5, and are therefore rejected on the same grounds as claim 5.
Claim 16 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.
Claim 17 does not differ substantively from claim 4, and is therefore rejected on the same grounds as claim 4.

7.	Claims 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Gupta in view of Kolekar as applied to claims 1 and 14 above, further in view of Chen, U.S. Patent No. 10,736,040 (hereinafter Chen).
	Regarding claim 7, the combination of He, Gupta, and Kolekar discloses all the limitations of claim 1.
	Neither He, Gupta, nor Kolekar expressly discloses that the steering decision includes a steering decision for two or more radio access technologies (RATs) supported by the home network.
	Chen discloses that the steering decision includes a steering decision for two or more radio access technologies (RATs) supported by the home network (a reselection decision is made for a plurality of RATs supported by a given RAN, according to column 6 line 64 to column 7 line 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He as modified by Gupta as modified by Kolekar with Chen such that the steering decision includes a steering decision for two or more radio access technologies (RATs) supported by the home network.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide improved service for marginal coverage areas (Chen:  column 7 lines 3-8).
	Claim 12 does not differ substantively from claim 7, and is therefore rejected on the same grounds as claim 7.
Claim 20 does not differ substantively from claim 7, and is therefore rejected on the same grounds as claim 7.

8.	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Gupta in view of Kolekar as applied to claims 1 and 9 above, further in view of Balon et al., U.S. Patent Application Publication 2005/0282538 (hereinafter Balon).
	Regarding claim 8, the combination of He, Gupta, and Kolekar discloses all the limitations of claim 1.  Additionally, He discloses that enforcing the steering decision comprises:  rejecting or timing out, by one or more processors of the SEPP, a registration for a user equipment (UE) corresponding to the registration message received from the visitor network (the home network SEPP may reject the registration request received from the visited network, according to [0295]).
	Neither He, Gupta, nor Kolekar expressly discloses receiving, by one or more processors of the SEPP and from another visitor network, a registration message corresponding to the UE.
	Balon discloses receiving, by one or more processors of the SEPP and from another visitor network, a registration message corresponding to the UE (the VLR of a second visited network communicates Mobile Application Part (MAP) update location signalling data to the HLR of the home network in order to register said VLR as the location of a mobile user equipment, according to [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He as modified by Gupta as modified by Kolekar with Balon by receiving, by one or more processors of the SEPP and from another visitor network, a registration message corresponding to the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to handle scenarios wherein loss of service occurs with a first visited network (Balon:  [0022]).
	Claim 13 does not differ substantively from claim 8, and is therefore rejected on the same grounds as claim 8.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645